Managed by Friess Associates, LLC Quarterly Report June 30, 2010 Dear Fellow Shareholders: From an oil spill and a “flash crash” to economic concerns at home and abroad, a list of negative forces combined to make a potent macro mix that weighed on stocks for most of the June quarter. Brandywine Fund declined 12.64 percent in the June quarter as the Russell 3000 and Russell 3000 Growth Indexes declined 11.32 and 11.55 percent. Brandywine Blue Fund declined 13.48 percent. The Russell 1000, Russell 1000 Growth and S&P 500 Indexes declined 11.44, 11.75 and 11.43 percent. As relentless as the negative news seemed to be during the quarter, nothing transpired to test our confidence in the companies we hold. In fact, we’re excited about the prospects of some companies that were among the least appreciated holdings in the Brandywine Funds during the three months through June. Consider Cisco Systems, which was a significant performance detractor in Brandywine and Brandywine Blue. Cisco reported 40 percent April quarter earnings growth, beating estimates. Nonetheless, its shares declined as concerns rose regarding a sovereign debt crisis in Europe, where Cisco generates about one-fifth of its revenue. As was the case in repeated instances in the June quarter, we think investors overplayed their macro concerns. Cisco might derive 20 percent of revenue from Europe, but only about 3 percent actually comes from Greece and other southern European nations at the center of the crisis. Since April, when the market downturn began, the average 2010 and 2011 earnings estimates among Wall Street analysts for Cisco increased. With double-digit earnings growth forecast into the foreseeable future, Cisco shares now sell at just 12 times estimated earnings for the next 12 months. While certain instances such as Cisco’s appeared to link a company with a particular event, the aggregate impact of the macro environment was a change in the market’s assessment of the recovery. And, consistent with the Cisco example, investors were not as discerning as earnings trends seemed to indicate they should have been. With what had been the prevailing economic wisdom being called into question, economically sensitive sectors accounted for the performance differences between the Brandywine Funds and the indexes. Holdings from the industrial sector detracted the most from Brandywine’s performance versus benchmarks and McDermott International, the largest holding from the sector, was the biggest reason why. McDermott exceeded expectations with 18 percent March-quarter earnings growth, but its shares fell as investors appeared to overstate its exposure in the Gulf of Mexico. Cumulative Total Return Brandywine % Change Brandywine Blue % Change Quarter -12.64 -13.48 Year-to-Date -7.98 -8.15 One Year 4.02 4.43 Five Years -17.31 -17.37 Ten Years -24.07 -14.30 Inception 879.47* 445.81** Annualized Total Return Five Years -3.73 -3.74 Ten Years -2.72 -1.53 Inception 9.76* 9.11** *12/30/85 **1/10/91 Expense Ratio*** Brandywine 1.10% Brandywine Blue 1.16% ***As stated in the Prospectus dated January 29, 2010 Performance data quoted represent past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.brandywinefunds.com. Based on our assessment, McDermott declined for the wrong reason. A closer look shows that the company’s limited Gulf-related work is concentrated in shallow-water services. Selling at less than 13 times 2010 earnings estimates and less than 10 times 2011 estimates, McDermott is virtually debt-free and lined up with $8.7 billion in backlogged business at last count. Broad-based fears overshadowed bottom-line facts in the consumer discretionary sector, which also weighed on Brandywine’s results. American Eagle Outfitters and Collective Brands were among holdings sensitive to consumer discretion that declined as investors questioned consumer spending amid persistently high unemployment. American Eagle more than doubled April-quarter earnings. Collective Brands, which operates the Payless ShoeSource retail chain, grew April-quarter earnings 41 percent, exceeding estimates. Holdings from the energy sector detracted the most from Brandywine Blue’s results versus benchmarks. National Oilwell Varco, which beat March-quarter earnings estimates by 28 percent, was the biggest negative influence on portfolio performance. National Oilwell, like most companies with any degree of exposure to the Gulf of Mexico, suffered as the BP oil spill continued to grow without a near-term solution in sight. We believe the market’s immediate reaction overlooked potential for positive longer-term implications for the company. In addition to promising international rig order prospects, the Gulf disaster is spurring demand for the kind of oil well blowout prevention devices that the company makes. Technology holdings, which comprised the largest percentage of assets in Brandywine Blue, were the Fund’s next most significant performance detractors versus benchmarks. Adobe Systems, Visa and, as mentioned before, Cisco led the sector lower. Adobe beat expectations with 26 percent May-quarter earnings growth. Launched during the quarter, sales of its new Creative Suite 5 drove record revenue. Revenue guidance for the company’s fiscal third quarter, which was in line with consensus forecasts, was met with disappointment. Visa, which exceeded estimates with 32 percent March-quarter earnings growth, struggled as fees associated with credit card transactions became the target of new regulation by way of an amendment to the Restoring American Financial Stability Act. Apple was a bright spot from the tech sector in both Funds. The company, which exceeded estimates by more than one-third with 86 percent March-quarter earnings growth, initiated the most successful product launch in its history when it introduced the iPhone 4 on June 24. That came on the heels of the iPad, which sold more than 3 million units between its April 3 launch and the iPhone 4 introduction. The health care sector was an area of relative strength for both Funds. Illumina, which makes tools used in genetic analysis, was a standout performer in Brandywine as the company’s continued run of double-digit, year-over-year revenue growth helped it exceed March-quarter expectations. In Brandywine Blue, McKesson held its ground during the market downturn thanks to a business focus that seems well positioned for the times regardless of the economic backdrop. The company concentrates on distribution and technology solutions designed to improve the quality and efficiency of health care delivery. For more information on companies that influenced June-quarter performance, please see Roses & Thorns on page 4 for Brandywine and page 9 for Brandywine Blue. Amid the market’s sour mood, talk of a double-dip recession resurfaced. The conversations we’re having as we work to gain insight into individual-company earnings trends don’t lend credence to that discussion. We’re still finding plenty of companies that are markedly above average in their ability to get and maintain earnings traction. The typical Brandywine holding sells at 14 times 2010 earnings estimates and is expected to grow earnings 56 percent this year. The Russell 3000 Growth Index has the same average price-to-earnings ratio with half the rate of earnings growth. The typical Brandywine Blue holding sells at 13 times estimates with 40 percent earnings growth, versus the same mul­tiple for 27 percent earnings growth for the Russell 1000 Growth Index. Although investors were preoccupied with other matters during the June quarter, we believe earnings will be the primary influence on the market’s mood going forward. Based on the earnings potential we’re identifying among individual companies, we think the market is poised to learn that there’s reason for optimism in the second half of 2010 and beyond. We appreciate your long-term focus and continued support. Bill D’Alonzo Brandywine Funds President July 8, 2010 2 Brandywine Fund Portfolio Characteristics as of June 30, 2010 % Change in Top Ten Holdings From Book Cost 1. Cisco Systems, Inc. -5.3% 6. J.B. Hunt Transport Services, Inc. +22.6% 2. McDermott International, Inc. +53.0% 7. Rovi Corp. +7.7% 3. Albemarle Corp. +6.9% 8. SEI Investments Co. +15.3% 4. Nuance Communications, Inc. +48.3% 9. Ryder System, Inc. -9.1% 5. Watson Pharmaceuticals, Inc. -4.9% Apple Inc. +21.2% Estimated Earnings Growth Rate The Portfolio’s Market Capitalization of the Fund’s Investments The Fund’s Companies 56.4% S&P 500’s Companies 27.1% Forecasted Increase in Earnings Per Share 2010 vs 2009 This is not a forecast of the Fund’s future performance. The percentage quoted under “The Fund’s Companies” represents the average forecasted earnings growth rate of the investment holdings in the Fund based on consensus estimates from Baseline Financial Services, Inc., as of June 30, 2010. Growth rates reflect year-over-year comparisons of aggregate earnings per share. Earnings growth for a Fund holding does not guarantee a corresponding increase in the market value of the holding or the Fund. Top Ten Industry Groups 3 Brandywine Fund June Quarter “Roses and Thorns” Biggest $ Winners $ Gain (in millions) % Gain Reason for Move Cimarex Energy Co. The independent oil and gas exploration and production company with onshore properties in the U.S. grew March-quarter earnings to $2.00 per share from $0.09 a year ago, beating estimates by 15 percent. Cimarex benefits from higher-than-expected production growth associated with its positions in the Cana shale field in western Oklahoma as well as programs in the Gulf Coast and Permian Basin in Texas. We sold Cimarex during the quarter when shares hit our target price. NetApp, Inc. The supplier of storage and data management solutions grew April-quarter earnings 61 percent, beating consensus estimates by 14 percent. Revenue grew 33 percent. Storage remains a high priority for rebounding technology budgets, with digital data growth requiring firms to purchase additional capacity to support existing systems. The company’s server virtualization technology allows less hardware to run the same amount of servers while centralizing administrative functions. The Home Depot, Inc. The operator of home improvement retail centers grew April-quarter earnings 29 percent, beating estimates by 13 percent. Home Depot shares climbed as same-store sales remained in positive territory after three years of declines and efficiency initiatives positioned the company to capitalize on the turnaround. We sold Home Depot during the quarter when shares reached our target price. Masco Corp. The manufacturer of building supplies grew March-quarter earnings to $0.04 per share from a loss of $0.17 a year ago. After reducing its cost structure considerably during the downturn, the company was better positioned to benefit from strengthening sales trends at large customers, including Home Depot and Lowes, and from demand for its new products focused on energy efficiency. We sold Masco during the quarter when shares reached our target price. Illumina, Inc. The maker of life-sciences products beat March-quarter consensus earnings estimates by 11 percent. Shares gained ground as orders built for the company’s next generation gene sequencing system that significantly reduces the time and costs associated with decoding a person’s genome. Increasing demand for gene sequencing is also resulting in higher revenue from consumable supplies. We sold Illumina shares at a gain during the quarter. Biggest $ Losers $ Loss (in millions) % Loss Reason for Move McDermott International, Inc. March-quarter earnings grew 18 percent, beating estimates by 8 percent. Despite a record backlog of new orders following sizable new contract wins for its offshore energy business and nuclear and coal power segment, shares traded lower on general concerns related to the company’s exposure in the Gulf of Mexico. Only a small portion of the company’s business is tied to the Gulf, where it is involved in non-drilling, shallow-water service work. Cisco Systems, Inc. The world’s largest provider of networking products for enterprises and service providers grew April-quarter earnings 40 percent, beating consensus estimates. Revenues grew 27 percent. Despite strong results and improving business trends, shares retraced on concerns related to the company’s exposure to Europe, where government and public debt levels threaten overall growth. Our research work continues to uncover solid demand among Cisco’s European customers, which represent roughly 20 percent of total sales. Trina Solar Ltd. ADR The Chinese low-cost producer of silicon solar panels grew March-quarter earnings to $0.87 per share from $0.01 a year ago, beating estimates by 43 percent. Shares fell on concerns related to the company’s exposure to Europe and fears that Spain and other countries could scale back their renewable energy subsidies amid budgetary overhauls. We sold Trina Solar during the quarter to fund an idea with greater near-term earnings visibility. NII Holdings Inc. The provider of mobile communications to business customers in South America reported a strong March quarter. Net subscriber additions and earnings before non-cash items exceeded forecasts as revenue grew 33 percent from the prior year. Shares gave up ground on general concerns related to the sustainability of economic growth in emerging markets. Our research continues to show robust growth in Brazil and improving prospects in Mexico. URS Corp. The large engineering and construction firm benefits from its significant book of federal contracts and its diverse areas of expertise. Despite building orders, shares traded lower on headline risk related to struggling state budgets and the ballooning federal deficit. We believe that broad demand trends are reflected in the company’s building backlog of orders and will remain intact as infrastructure and defense spending remain high priorities. All gains/losses are calculated on an average cost basis 4 Brandywine Fund, Inc. Statement of Net Assets June 30, 2010 (Unaudited) Shares Cost Value (b) Common Stocks - 97.1% (a) CONSUMER DISCRETIONARY Apparel Retail - 4.6% Brown Shoe Company, Inc. $ $ The Buckle, Inc. Chico’s FAS, Inc. Collective Brands, Inc. The Dress Barn, Inc. Genesco Inc. Jos. A. Bank Clothiers, Inc. Urban Outfitters, Inc. Apparel, Accessories & Luxury Goods - 1.1% VF Corp. Automotive Retail - 1.8% CarMax, Inc. Monro Muffler Brake, Inc. Broadcasting - 0.6% Discovery Communications, Inc. Cable & Satellite – 1.5% DIRECTV Department Stores - 0.9% Kohl’s Corp. Footwear - 0.1% Steven Madden, Ltd. Home Furnishing Retail - 1.4% Williams-Sonoma, Inc. Home Furnishings - 1.0% Leggett & Platt, Inc. Tempur-Pedic International Inc. Home Improvement Retail - 0.2% Lumber Liquidators Holdings, Inc. Leisure Products - 1.6% Mattel, Inc. Restaurants - 0.6% Cracker Barrel Old Country Store, Inc. Domino’s Pizza, Inc. Specialty Stores - 0.3% Ulta Salon, Cosmetics & Fragrance, Inc. Total Consumer Discretionary This sector is 6.3% below your Fund’s cost. CONSUMER STAPLES Drug Retail - 1.1% CVS Caremark Corp. Food Retail - 1.7% Whole Foods Market, Inc. Total Consumer Staples This sector is 12.7% below your Fund’s cost. ENERGY Oil & Gas Equipment & Services - 2.1% Cameron International Corp. Schlumberger Ltd. Oil & Gas Exploration & Production - 1.8% Berry Petroleum Co. EXCO Resources, Inc. Oasis Petroleum Inc. Rex Energy Corp. Total Energy This sector is 6.4% below your Fund’s cost. FINANCIALS Asset Management & Custody Banks - 2.1% SEI Investments Co. Regional Banks - 3.5% Fifth Third Bancorp Fulton Financial Corp. Signature Bank Webster Financial Corp. Wintrust Financial Corp. Thrifts & Mortgage Finance - 0.5% New York Community Bancorp, Inc. Ocwen Financial Corp. Total Financials This sector is 7.5% above your Fund’s cost. HEALTH CARE Biotechnology - 1.9% Martek Biosciences Corp. United Therapeutics Corp. Health Care Equipment - 0.6% Masimo Corp. Health Care Facilities - 1.1% Health Management Associates Inc. Health Care Services - 0.2% Emergency Medical Services Corp. 5 Brandywine Fund, Inc. Statement of Net Assets (Continued) June 30, 2010 (Unaudited) Shares Cost Value (b) Common Stocks - 97.1% (a) (Continued) Life Sciences Tools & Services - 3.0% Life Technologies Corp. $ $ Thermo Fisher Scientific, Inc. Pharmaceuticals - 4.8% Impax Laboratories, Inc. Shire PLC Watson Pharmaceuticals, Inc. Total Health Care This sector is 1.5% below your Fund’s cost. INDUSTRIALS Aerospace & Defense - 1.2% American Science and Engineering, Inc. BE Aerospace, Inc. Precision Castparts Corp. Air Freight & Logistics - 0.6% Hub Group, Inc. Airlines - 0.3% AirTran Holdings, Inc. Construction & Engineering - 3.7% Orion Marine Group, Inc. Quanta Services, Inc. URS Corp. Electrical Components & Equipment - 1.0% Baldor Electric Co. EnerSys Human Resource & Employment Services - 0.2% Administaff, Inc. Industrial Conglomerates - 2.6% McDermott International, Inc. Industrial Machinery - 0.4% The Middleby Corp. Marine Ports & Services - 0.5% Aegean Marine Petroleum Network Inc. Trading Companies & Distributors - 0.2% Watsco, Inc. Trucking - 5.3% Avis Budget Group, Inc. J.B. Hunt Transport Services, Inc. Knight Transportation, Inc. Ryder System, Inc. Total Industrials This sector is 0.4% below your Fund’s cost. INFORMATION TECHNOLOGY Application Software - 3.4% Longtop Financial Technologies Ltd. SP-ADR Nuance Communications, Inc. Communications Equipment - 3.3% Cisco Systems, Inc. NETGEAR, Inc. Plantronics, Inc. Computer Hardware - 2.0% Apple Inc. Computer Storage & Peripherals - 1.7% NetApp, Inc. Data Processing & Outsourced Services - 2.6% Alliance Data Systems Corp. Syntel, Inc. Visa Inc. Electronic Components - 1.5% Corning, Inc. Electronic Manufacturing Services - 1.1% Benchmark Electronics, Inc. Sanmina-SCI Corp. Internet Software & Services - 1.0% DealerTrack Holdings Inc. VistaPrint N. V. IT Consulting & Other Services - 0.3% CACI International, Inc. Semiconductor Equipment - 2.7% Advanced Energy Industries, Inc. Teradyne, Inc. Veeco Instruments Inc. Semiconductors - 10.7% Applied Micro Circuits Corp. Atheros Communications Broadcom Corp. Cavium Networks, Inc. Cypress Semiconductor Corp. Marvell Technology Group Ltd. Maxim Integrated Products, Inc. Micron Technology, Inc. Microsemi Corp. OmniVision Technologies, Inc. Power Integrations, Inc. Semtech Corp. Systems Software - 2.1% Rovi Corp. Total Information Technology This sector is 0.4% above your Fund’s cost. 6 Brandywine Fund, Inc. Statement of Net Assets (Continued) June 30, 2010 (Unaudited) Shares or Principal Amount Cost Value (b) Common Stocks - 97.1% (a) (Continued) MATERIALS Commodity Chemicals - 0.5% Calgon Carbon Corp. $ $ Diversified Chemicals - 1.0% Olin Corp. Metal & Glass Containers - 0.9% Greif Inc. Specialty Chemicals - 2.5% Albemarle Corp. Steel - 1.8% Allegheny Technologies, Inc. Carpenter Technology Corp. Total Materials This sector is 2.2% below your Fund’s cost. TELECOMMUNICATION SERVICES Wireless Telecommunication Services - 1.9% NII Holdings Inc. Syniverse Holdings Inc. Total Telecommunication Services This sector is 10.5% below your Fund’s cost. Total common stocks Short-Term Investments - 2.6% (a) Commercial Paper - 2.4% $ Prudential Funding Corp., due 07/01/10, discount of 0.17% ING US Funding, due 07/07/10, discount of 0.29% Total commercial paper Variable Rate Demand Note - 0.2% American Family Financial Services, 0.10% Total short-term investments Total investments $ Other assets less liabilities - 0.3%(a) TOTAL NET ASSETS $ Net Asset Value Per Share ($0.01 par value, 500,000,000 shares authorized), offering and redemption price ($1,770,818,734÷ 87,740,551 shares outstanding) $ (a) Percentages for the various classifications relate to net assets. (b) Each security, excluding short-term investments, is valued at the last sale price reported by the principal security exchange on which the issue is traded. Securities that are traded on the Nasdaq Markets are valued at the Nasdaq Official Closing Price, or if no sale is reported, the latest bid price. Short-term investments with maturities of 60 days or less are valued at amortized cost which approximates value. SP-ADR - Sponsored American Depositary Receipts N.V. - Netherlands Antillies Limited Liability Corp. Capital Gains Update . With just three months left in the fiscal year, the Brandywine Funds are not in a position to distribute capital gains. Brandywine Fund finished the June quarter with a net realized loss of $13.01 per share. Brandy­wine Blue Fund’s net realized loss was $14.69 per share at the end of June. The Brandywine Funds will not make capital gains distributions, which are taxable events for shareholders in taxable accounts, until gains are realized in excess of the net loss amounts. Gains and losses realized through the sale of holdings between now and September 30 will determine whether the Funds make distributions for fiscal 2010. Please check the upcoming annual report for an update through the fiscal year’s end. IRA Investors . The annual $15 maintenance fee for shareholders invested through IRA accounts is due on November 12, 2010. For your convenience, US Bancorp will automatically deduct this amount from your IRA on the due date. If you prefer not to have the fee swept from your account, please send a check to US Bancorp by the due date. 7 Brandywine Blue Fund Portfolio Characteristics as of June 30, 2010 % Change in Top Ten Holdings From Book Cost 1. Apple Inc. +51.9% 6. Whole Foods Market, Inc. -9.3% 2. EMC Corp. +13.5% 7. St. Jude Medical, Inc. -2.9% 3. Cisco Systems, Inc. -3.5% 8. Fifth Third Bancorp -0.4% 4. Broadcom Corp. +17.7% 9. Life Technologies Corp. +1.8% 5. Union Pacific Corp. -3.3% McKesson Corp. +4.4% Estimated Earnings Growth Rate The Portfolio’s Market Capitalization of the Fund’s Investments The Fund’s Companies 39.8% S&P 500’s Companies 27.1% Forecasted Increase in Earnings Per Share 2010 vs 2009 This is not a forecast of the Fund’s future performance.The percentage quoted under “The Fund’s Companies” represents the average forecasted earnings growth rate of the investment holdings in the Fund based on consensus estimates from Baseline Financial Services, Inc., as of June 30, 2010. Growth rates reflect year-over-year comparisons of aggregate earnings per share. Earnings growth for a Fund holding does not guarantee a corresponding increase in the market value of the holding or the Fund. Top Ten Industry Groups 8 Brandywine Blue Fund June Quarter “Roses and Thorns” Biggest $ Winners $ Gain (in millions) % Gain Reason for Move The Home Depot, Inc. The operator of home improvement retail centers grew April-quarter earnings 29 percent, beating estimates by 13 percent. Home Depot shares climbed as same-store sales remained in positive territory after three years of declines and efficiency initiatives positioned the company to capitalize on the turnaround. We sold Home Depot during the quarter when shares reached our target price. NetApp, Inc. The supplier of storage and data management solutions grew April-quarter earnings 61 percent, beating consensus estimates by 14 percent. Revenue grew 33 percent. Storage remains a high priority for rebounding technology budgets, with digital data growth requiring firms to purchase additional capacity to support existing systems. The company’s server virtualization technology allows less hardware to run the same amount of servers while centralizing administrative functions. Apple Inc. The maker of personal computers, software and mobile computing devices grew March-quarter earnings 86 percent, beating estimates by 36 percent. Revenues increased 49 percent. Shares gained ground as investors realized the potential growth behind the company’s newest product cycle. Initial sales of the newly introduced iPhone4 smartphone and the first generation iPad, a touch-screen multimedia device, exceeded expectations. Coach, Inc. The maker of leather goods grew March-quarter earnings 32 percent, beating estimates by 9 percent. Same-store sales turned positive in early 2010 as domestic luxury retail trends improved. Expansion opportunities in China and the company’s new pricing strategy, which aims to offer a broader assortment of handbags at lower price points, helped boost handbag purchase volumes. We sold Coach in April when it hit our target price. Discovery Communications, Inc. The television network operator grew March-quarter earnings 39 percent, beating estimates by 15 percent. The company benefits from its strong programming lineup, including the upcoming launch of the Oprah Winfrey network, and a shifting trend in advertising from broadcast to cable networks. Additionally, strengthening price trends for scatter advertising, which is advertising that is done on an as-needed basis at current rates, is helping boost profitability. Biggest $ Losers $ Loss (in millions) % Loss Reason for Move National Oilwell Varco Inc. March-quarter earnings topped estimates by 28 percent, but shares declined with others in the industry as efforts to cap the BP oil spill in the Gulf of Mexico continued to come up short. Our research showed demand beginning to surface as new protocol around the world calls for upgraded versions of the company’s blowout preventers, which are valves that can seal off an oil or natural gas well. Adobe Systems Inc. The developer of graphic and multimedia design software grew May-quarter earnings 26 percent, beating estimates. Revenues jumped 34 percent. Strong fundamentals and the well-received release of its Creative Suite 5 product were overshadowed by conservative guidance and Apple’s decision not to support Adobe’s Flash software, used to add video and interactivity to web pages, on its mobile devices. Adobe’s Flash technology remains in wide use throughout the web and on competing mobile devices. Cameron International Corp. The manufacturer of drilling equipment grew March-quarter revenues 7 percent. Shares fell as investors focused on the impact of the deepwater drilling moratorium in the Gulf of Mexico and potential liabilities associated with the company’s involvement in the Deepwater Horizon disaster. Cameron continues to benefit from its healthy backlog of orders and leverage to increasing worldwide deepwater rig activity. NII Holdings Inc. The provider of mobile communications to business customers in South America reported a strong March quarter. Net subscriber additions and earnings before non-cash items exceeded forecasts as revenue grew 33 percent from the prior year. Shares gave up ground on general concerns related to the sustainability of economic growth in emerging markets. Our research continues to show robust growth in Brazil and improving prospects in Mexico. Cisco Systems, Inc. The world’s largest provider of networking products for enterprises and service providers grew April-quarter earnings 40 percent, beating consensus estimates. Revenues grew 27 percent. Despite strong results and improving business trends, shares retraced on concerns related to the company’s exposure to Europe, where government and public debt levels threaten overall growth. Our research work continues to uncover solid demand among Cisco’s European customers, which represent roughly 20 percent of total sales. All gains/losses are calculated on an average cost basis 9 Brandywine Blue Fund Statement of Net Assets June 30, 2010 (Unaudited) Shares Cost Value (b) Common Stocks - 94.0% (a) CONSUMER DISCRETIONARY Apparel Retail - 3.7% The TJX Companies, Inc. $ $ Urban Outfitters, Inc. Apparel, Accessories & Luxury Goods - 2.3% VF Corp. Broadcasting - 1.4% Discovery Communications, Inc. Cable & Satellite - 2.7% DIRECTV Department Stores - 1.5% Kohl’s Corp. Leisure Products - 2.1% Mattel, Inc. Restaurants - 2.1% Yum Brands, Inc. Total Consumer Discretionary This sector is 3.9% below your Fund’s cost. CONSUMER STAPLES Drug Retail - 2.5% CVS Caremark Corp. Food Retail - 2.9% Whole Foods Market, Inc. Total Consumer Staples This sector is 13.0% below your Fund’s cost. ENERGY Integrated Oil & Gas - 2.6% Occidental Petroleum Corp. Oil & Gas Equipment & Services - 6.7% Cameron International Corp. National Oilwell Varco Inc. Schlumberger Ltd. Oil & Gas Storage & Transportation - 1.6% The Williams Companies, Inc. Total Energy This sector is 10.5% below your Fund’s cost. FINANCIALS Regional Banks - 2.7% Fifth Third Bancorp Thrifts & Mortgage Finance - 0.1% New York Community Bancorp, Inc. Total Financials This sector is 0.4% below your Fund’s cost. HEALTH CARE Health Care Distributors - 2.7% McKesson Corp. Health Care Equipment - 2.8% St. Jude Medical, Inc. Life Sciences Tools & Services - 5.2% Life Technologies Corp. Thermo Fisher Scientific, Inc. Pharmaceuticals - 1.8% Shire PLC Total Health Care This sector is 4.4% above your Fund’s cost. INDUSTRIALS Aerospace & Defense - 1.9% Precision Castparts Corp. Railroads - 5.5% Canadian Pacific Railway Ltd. Union Pacific Corp. Total Industrials This sector is 2.6% below your Fund’s cost. INFORMATION TECHNOLOGY Application Software - 4.1% Adobe Systems Inc. Autodesk, Inc. Communications Equipment - 3.0% Cisco Systems, Inc. Computer Hardware - 4.2% Apple Inc. Computer Storage & Peripherals - 5.4% EMC Corp. NetApp, Inc. Data Processing & Outsourced Services - 2.2% Visa Inc. Electronic Components - 2.6% Corning, Inc. Electronic Manufacturing Services - 1.4% Flextronics International Ltd. Semiconductors - 12.1% Broadcom Corp. Intel Corp. Linear Technology Corp. Marvell Technology Group Ltd. Micron Technology, Inc. Systems Software - 1.8% Microsoft Corp. Total Information Technology This sector is 3.1% below your Fund’s cost. 10 Brandywine Blue Fund Statement of Net Assets (Continued) June 30, 2010 (Unaudited) Shares or Principal Amount Cost Value (b) Common Stocks - 94.0% (a) (Continued) TELECOMMUNICATION SERVICES Wireless Telecommunication Services - 2.4% NII Holdings Inc. $ $ Total Telecommunication Services This sector is 12.0% below your Fund’s cost. Total common stocks Short-Term Investments - 3.9% (a) Commercial Paper - 3.7% $ Prudential Funding Corp., due 07/01/10, discount of 0.17% ING US Funding, due 07/07/10, discount of 0.29% Total commercial paper Variable Rate Demand Note - 0.2% American Family Financial Services, 0.10% Total short-term investments Total investments $ Other assets less liabilities - 2.1%(a) TOTAL NET ASSETS $ Net Asset Value Per Share ($0.01 par value, 500,000,000 shares authorized), offering and redemption price ($1,949,177,156÷ 98,313,517 shares outstanding) $ (a) Percentages for the various classifications relate to net assets. (b) Each security, excluding short-term investments, is valued at the last sale price reported by the principal security exchange on which the issue is traded. Securities that are traded on the Nasdaq Markets are valued at the Nasdaq Official Closing Price, or if no sale is reported, the latest bid price. Short-term investments with maturities of 60 days or less are valued at amortized cost which approximates value. Definitions and Disclosures Performance data quoted represent past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.brandywinefunds.com. The Funds’ investment objectives, risks, charges and expenses must be considered carefully before investing. The prospectus contains this and other important information about the investment companies, and it may be obtained by calling 1-800-656-3017, or visiting www.brandywinefunds.com. Read it carefully before investing. Fund holdings and sector weightings are subject to change at any time and are not recommendations to buy or sell any securities. Securities discussed were not held by the Funds as of 6/30/10, unless listed in the accompanying statements of net assets. Forecasted earnings growth rates quoted for the Funds’ holdings refer solely to the estimated earnings growth rates of the average investment holding of the Funds based on consensus estimates from Baseline Financial Services, Inc. (Baseline) and not to the actual performance of the Funds themselves. Baseline provides analytical information and services to the investment community. The Russell 1000, Russell 1000 Growth, Russell 3000, Russell 3000 Growth and S&P 500 Indexes are unmanaged indexes commonly used to measure the performance of U.S. stocks. You cannot invest directly in an index. As of June 30, 2010, the Russell 1000 Index’s average annual total returns for 1, 5 and 10 years were 15.24, -0.56 and -1.22 percent; the Russell 1000 Growth Index’s were 13.62, 0.38 and -5.14 percent; the Russell 3000 Index’s were 15.72, -0.48 and -0.92 percent; the Russell 3000 Growth Index’s were 13.95, 0.44 and -4.89 percent; and the S&P 500 Index’s were 14.43, -0.79 and -1.59 percent. 11 Board of Directors William F. D’Alonzo Quentin Jackson Stuart A. McFarland CEO and CIO Former President and CEO Managing Partner Friess Associates Nuclear Electric Insurance Limited Federal City Capital Advisors, LLC W. Richard Scarlett, III Thomas D. Wren James W. Zug Former President and CEO Senior Adviser Former Senior Partner Jackson State Bank & Trust Promontory Financial Group, LLC PricewaterhouseCoopers LLP Foster S. Friess Founder The Brandywine Funds P.O. Box 4166 Greenville, DE 19807 (800) 656-3017 www.brandywinefunds.com bfunds@friess.com Investment Adviser: Friess Associates, LLC Administrator, Accountant & Transfer Agent: U.S. Bancorp Fund Services, LLC Investment Sub-Adviser: Friess Associates of Delaware, LLC Independent Registered Public Accounting Firm: PricewaterhouseCoopers LLP Custodian: U.S. Bank, N.A. Legal Counsel: Foley & Lardner LLP Officers:William D’Alonzo, Chairman and President; Lynda Campbell, Vice President, Secretary and Treasurer; Joseph Fields, Vice President; Gordon Kaiser, Vice President; David Marky, Chief Compliance Officer, Vice President and Assistant Secretary Report Editor: Chris AregoodReport Staff: David Marky, Adam Rieger 12
